Citation Nr: 1032442	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-39 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service-connected burial benefits.



ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The Veteran had active service from March 1943 to February 1945.  
He died in June 2006, and the appellant is the Veteran's 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, that denied the benefits sought on appeal.  

In September 2009, the Board returned the case to the RO (via the 
Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, the 
case was returned to the Board for further appellate action.

The case was referred for a Veterans Health Administration (VHA) 
opinion in May 2010, and the opinion was received in July 2010.  
The case is again before the Board for appellate review.   


REMAND

A preliminary review of the record upon its return to the Board 
discloses a need for further development prior to final appellate 
review.  In this regard, after being furnished a copy of the VHA 
opinion that the Board received in July 2010, and advised that 
she had 60 days to submit relevant evidence or argument in 
response, the appellant responded with additional argument and 
accompanying evidence.  The appellant requested that her case be 
remanded to the RO for review of the additional argument and 
evidence she submitted.  As such, the case will be returned to 
the RO pursuant to the appellant's request

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision indicating that 38 U.S.C.A.   § 5103(a) notice for a 
Dependency and Indemnity Compensation (DIC) case must include: 
(1) a statement of the conditions, if any, for which a Veteran 
was service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The appellant has not received the type of notice 
contemplated in Hupp.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case is 
being returned to the RO via the Appeals Management Center (AMC) 
in Washington, D.C., and the appellant will be notified when 
further action on her part is required.  Accordingly, this case 
is REMANDED for the following action:

1.  The RO/AMC should provide the appellant 
notice consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's guidance in the 
case of Hupp v. Nicholson, 21 Vet. App. 342 
(2007) in connection with his current 
claim.  

2.  When the development in the first 
paragraph has been completed, the case 
should again be reviewed by the RO/AMC on 
the basis of the additional evidence and 
argument associated with the claims file 
since the February 2010 Supplemental 
Statement of the Case.  If the benefits 
sought are not granted, the appellant 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence and/or 
argument she desires to have considered in connection with her 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
